In re Louisiana State of, et al; Division of Administration; Medical Review Panel; Drennan, Mark C. Commissioner of Administration; Louisiana State University Board of Supv. of Louisiana State University Agricultural and Mechanical College; Medical Center of Louisiana at N.O. University Campus; LSU Health Care Services Division; — Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. M, No. 482,342; to the Court of Appeal, First Circuit, No. 2001 CA 2326.
Denied.
VICTORY, J., would grant the writ.
TRAYLOR, J., would grant the writ.
KNOLL, J., would grant the writ.